Citation Nr: 0820909	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran's appeal was previously before the Board in 
January 2004 and again in November 2006, both of which times 
the Board remanded the case for further action by the 
originating agency. 


REMAND

In the January 2004 and November 2006 remands, the Board 
noted that the veteran contends that service connection for a 
hearing loss disability and tinnitus is in order because they 
both resulted from an in-service injury, namely the rupture 
of an eardrum.  The Board also noted in both remands that 
entitlement to service connection for a ruptured ear drum was 
denied in an unappealed rating decision of January 1976 and 
that the veteran was clearly attempting to reopen a claim for 
service connection for this disability.  Because this claim 
to reopen had not been addressed by the originating agency 
and is inextricably intertwined with the issues before the 
Board, the Board directed the RO or the Appeals Management 
Center (AMC) to adjudicate the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a ruptured ear drum and to inform the 
veteran of his appellate rights with respect to that 
determination.  In spite of two remands giving specific 
instructions in this regard, the originating agency still has 
not complied with this remand directive.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998). 

Therefore, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  After undertaking any indicated 
development, to include providing the 
notice specified in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the RO or the AMC 
should adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a ruptured ear drum.  The 
veteran should also be informed of his 
appellate rights with respect to this 
determination.

2.  The RO or the AMC should also 
undertake any development it determines 
to be indicated with respect to the 
issues on appeal.  If any evidence 
pertinent to the issues on appeal is 
received, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision on the merits of your appeal.



